Citation Nr: 0622942	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  03-19 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a combined rating in excess of 30 percent 
for multiple lipoma and lipoma residual scars, currently (and 
for the entire appeal period to date) separately rated 10 
percent, each, for a left lower chest lipoma residual scar; 
10 percent for a right thigh lipoma residual scar; and 10 
percent for a right paraspinal region lipoma residual scar.

2.  Entitlement to a rating in excess of 10 percent for a low 
back disability (to include strain and traumatic arthritis).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1998 to February 2001.  This appeal is before the 
Board of Veterans' Appeals (Board) from a January 2003 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) which granted service connection 
and assigned a 10 percent rating for low back strain with 
arthritic changes, and granted service connection and 
assigned a noncompensable rating for lipoma.  In September 
2003 rating decision, the RO recharacterized the lipoma 
entity as three separate disability entities, i.e., lipomas 
on the left lower chest, right thigh, and right paraspinal 
region, each rated 10 percent, effective from the date of 
claim.  The veteran has continued his appeal of the ratings 
for the lipomas, as well as the rating for the low back 
disability.

The matter of the rating for lipomas is being remanded to the 
RO via the Appeals Management Center in Washington, D.C.  VA 
will notify the veteran if any action on his part is 
required.  


FINDING OF FACT

1.  Prior to January 26, 2004, the veteran's service 
connected low back disability (low back strain with traumatic 
arthritis) was manifested by moderate (to 45-50 degrees), but 
not greater limitation of motion; severe lumbosacral strain 
or flexion limited to 30 degrees or less was not shown.  

2.  From January 26, 2004, more than slight limitation of 
lumbar motion is not shown; thoracolumbar motion has been to 
more than 60 degrees; muscle spasm or guarding or guarding is 
not shown; and combined range of thoracolumbar motion has 
been more that 120 degrees.




CONCLUSION OF LAW

The veteran's service connected low back disability warrants 
"staged ratings" of 20 percent prior to January 26, 2004 
(under Code 5292 prior to September 26, 2003 and Code 5242 
from that date), and 10 percent from January 26, 2004.  .  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.71a, 
Diagnostic Codes (Codes) 5003, 5010, 5292, 5295 (in effect 
prior to September 26, 2003); 38 C.F.R. §§ 3.159, 4.2, 4.7. 
4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5237, 5242 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA applies in the instant case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v.Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  An August 2002 letter explained 
the evidence necessary to substantiate the claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  While he was not advised 
verbatim to submit any evidence in his possession pertinent 
to his claim, he was advised of what was necessary to 
substantiate his claim, and to submit such evidence and 
information (in essence, everything pertinent).  While he was 
not provided notice regarding disability ratings and 
effective dates of awards prior to the rating decision on 
appeal, the purpose of this notice was fulfilled when service 
connection was granted and an initial disability rating and 
effective date were assigned; thus, any technical notice 
deficiency (including in timing) earlier in the process was 
not prejudicial to the veteran.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  The May 2003 
Statement of the Case (SOC), and September 2003, February 
2004, and January 2006 supplemental SOCs provided the veteran 
the criteria for rating back disabilities (and updates), and 
readjudicated the matter  See 38 U.S.C.A. § 7105.  The 
veteran has had ample opportunity to respond/supplement the 
record.  It is not alleged that notice has been less than 
adequate.  

The veteran's pertinent treatment records have been secured, 
and VA has arranged for appropriate examination.  The veteran 
has not identified any pertinent records that remain 
outstanding.  Thus, VA's duty to assist is also met, and the 
Board will address the merits of the claim.  

Criteria, Factual Background, and Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The Court has held that, at the time of the assignment of an 
initial rating for a disability following an award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

The veteran's service-connected low back disability 
encompasses strain and arthritis, and may be rated as either 
such entity.  During the course of this appeal, the criteria 
for rating disabilities of the spine were revised, effective 
September 26, 2003.  From their effective date, the veteran 
is entitled to a rating under the revised criteria.  

Prior to the September 2003 revision, the criteria for rating 
lumbosacral strain were:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion  
............ 40 percent

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position
   ........................................................ 20 
percent

With characteristic pain on motion  
............... 10 percent

With slight subjective symptoms only  
............ 0 percent

38 C.F.R. § 4.71a, Code 5295 (in effect prior to September 
26, 2003).  
Traumatic arthritis was rated as degenerative arthritis, 
based on the limitation of motion of the affected joint(s).  
Prior to the September 2003 revision, limitation of motion of 
the lumbar spine was rated as 40 percent disabling if severe, 
20 percent if moderate, and 10 percent if slight.  38 C.F.R. 
§ 4.71a, Codes 5003, 5010, 5292 (in effect prior to September 
26, 2003).

Effective September 26, 2003, lumbosacral strain (Code 5237) 
and arthritis of the spine (Code 5242) are both rated under a 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under that Formula, a spine disorder is rated with or 
without pain, radiating pain, stiffness or aching.  The 
criteria for evaluating a disorder of the thoracolumbar spine 
under the Formula are as follows:

Unfavorable ankylosis of the entire spine  
... 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine
   ..................................................... 50 percent

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  
..................................... 40 
percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis  
................ 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height  ................... 
10 percent

Note (2): For VA compensation purposes, 
normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for 
each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined 
range of motion.

38 C.F.R. § 4.71a (2005).  

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

On September 2002 VA examination, the veteran reported a 
history of parachute jump trauma to his low back in service.  
He stated that he continued to have intermittent episodes of 
severe low back pain.  He indicated that each episode made 
him incapacitated and unable to work for about a week.  He 
related that the episodes occurred every two to three months.  
He reported that he did not have low back pain between the 
episodes.  Examination did not include ranges of motion.  An 
MRI of the lumbar spine in October 2002, showed narrowing of 
the T12-L1 disc space.  The heights of the lumbosacral disc 
spaces were normal.
On December 2002 "skin" examination, the examiner made 
incidental findings regarding the spine, and noted that 
flexion was 0-45 degrees.

In a February 2003 statement, the veteran stated that he had 
very limited low back motion.  He indicated that when he bent 
over, he was not able to stand straight up, and he 
experienced pain.

On August 2003 VA examination, the veteran reported that he 
previously had episodes of severe low back pain that 
incapacitated him for about a week.  He stated that he now 
had constant low back pain, with an intensity of 6 on a scale 
of 10.  The pain was aggravated by certain positions and by 
bending.  He was able to walk about a mile, and to work full 
time for a sheriff's department.  On examination, flexion of 
the lumbar spine was to 50 degrees, with some discomfort at 
the end of the range.  The lumbar spine had 30 degrees of 
extension, 30 degrees of lateral bending to each side, and 35 
degrees of rotation to each side.  There was some decrease in 
the ranges of motion and in spine function due to stiffness.  
The lumbosacral spine had some tenderness, but no muscle 
spasm on examination.  The straight leg raising test was 
negative.  The examiner's diagnosis was residuals of 
lumbosacral strain with arthritis.

On January 26, 2004 VA examination, the veteran reported 
ongoing low back problems.  He reported he had pain, 
weakness, stiffness, fatigability, and lack of endurance in 
his low back.  He described the symptoms as ongoing and 
intermittent, with intensity severe at times.  He had 
symptomatic flare-ups three to four times per month, 
sometimes brought on by awkward movement or heavy lifting.  
The worked as a corrections officer, and stated that he could 
walk a mile or more.  On examination, the ranges of motion of 
the thoracolumbar spine were flexion to 80 degrees, 
20 degrees of extension, 20 degrees of lateral bending to 
each side, and 20 degrees of rotation to each side.  There 
was mild pain with motion, primarily with extension greater 
than 10 degrees.  There was no additional limitation of 
motion due to pain, fatigue, weakness, or lack of endurance.  
There was mild tenderness in the lower lumbar area 
bilaterally.

On January 2006 VA examination, the veteran indicated that he 
still worked as a corrections officer.  He reported having 
episodic low back pain.  Episodes of very severe back pain 
occurred about every two months, and lasted two to three 
days.  During such flare-ups he was stiff, and had to move 
slowly.  Generally he could walk long distances, but could 
not walk more than 100 yards during a flare-up of low back 
pain.  He had missed about four days of work in the past year 
due to flare-ups.  On examination, the ranges of motion of 
the thoracolumbar spine were 90 degrees of flexion, 20 
degrees of extension, 25 degrees of lateral bending to each 
side, and 25 degrees of rotation to each side.  There was 
pain at the end points of flexion and extension.  There was 
no further limitation or pain with repeated efforts.  The 
paravertebral muscles were not tender.  There was no muscle 
spasm.  Straight leg raising was negative bilaterally.

Whether rating under the pre-September 26, 2003 (Code 5292) 
criteria or under those effective from that date, (Code 5242) 
a 20 percent rating is warranted for the veteran's service 
connected low back disability prior to January 26, 2004.  The 
lumbar or thoracolumbar ranges of motion showed flexion to 
45-50 degrees, which warrants a 20 percent rating for 
moderate limitation of motion under the previous criteria and 
a 20 percent rating specifically for flexion less than 60 
degrees under the criteria in effect from September 26, 2003.  
A rating in excess of 20 percent was not warranted because 
there was no clinical report of severe limitation of lumbar 
motion, of thoracolumbar motion limited to 30 degrees, of 
severe lumbosacral strain.  

January 26, 2004 VA examination showed thoracolumbar flexion 
to 80 degrees (no more than a slight limitation), and 
combined range of motion of 180 degrees, there was no spasm 
reported, nor loss of lateral motion.  The subsequent 
(January 2006) VA examination even lesser symptoms.  
Consequently a rating in excess of ten percent is not 
warranted from January 26, 2004 under any applicable 
criteria.  As ankylosis of the spine has not been reported, 
rating alternatively on that basis is not indicated.  



ORDER

Staged ratings of 20 percent prior to January 26, 2004 and 10 
percent from that date are granted for the veteran's service 
connected low back disability; to that extent the appeal is 
allowed, subject to the regulations governing payment of 
monetary awards.  


REMAND

The veteran seeks increased ratings for lipoma/lipoma 
residual scars based on claims that they are more severe, and 
encompass more anatomical areas than recognized to date.

The January 2003 rating decision on appeal granted service 
connection for a disability characterized generally as 
lipoma.  It was noted that there were a mass on the left 
lateral flank, and scars in the mid-back and right lateral 
and anterior flank.  The September 2003 rating decision 
recognized as service-connected left lower chest and right 
thigh lipoma scars and a right paraspinal region lipoma 
(rated 10 percent each).  Subsequent VA examination revealed 
additional lipoma/scars (on the abdomen, e.g.), but did not 
discuss all scars previously noted.  The subsequent SSOC 
merely confirmed the ratings previously assigned. 

The development of the rating for lipoma to date raises a 
number of questions both medical and adjudicative that must 
be addressed before the Board considers this matter, among 
them which lipomas and lipoma residual scars are service 
connected (is it all or just some, the latter in light of the 
last (January 2006 SSOC) adjudication)? and What happened to 
lipoma residuals scars noted on earlier examinations, but not 
more recently.  Significantly, the appeal is from the initial 
rating assigned with a grant of service connection, and 
staged ratings must be considered, if indicted by the record. 

As the record shows the veteran has had removals of lipomas, 
presumably there are outstanding material treatment records 
which must be secured.  Accordingly, this case is remanded 
for the following:
1.  The RO should ask the veteran to 
identify all sources of treatment he has 
received for lipomas since June 28, 2002.  
The RO should secure copies of complete 
records of such treatment. 

2.  The RO should then arrange for a VA 
skin examination to determine the current 
severity of the veteran's service 
connected lipoma disability.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must identify 
each lipoma/lipoma residual scar now 
present and describe findings in 
sufficient detail to permit rating under 
all applicable criteria for rating scars.  
(The RO must provide the rating criteria 
to the examiner.)  The examiner should 
also note previous VA examination reports 
to reconcile findings previously made 
with current findings, i.e., if a lipoma 
or lipoma scar was previously noted, but 
not found on current examination, the 
examiner should specifically indicate 
whether the previous finding improved to 
the point of no longer being perceptible 
on examination.  

3.  The RO should then readjudicate the 
claim.  The readjudication should 
encompass an explanation of the scope of 
the service connected entity, i.e., the 
number and anatomical location of all 
service connected lipoma/lipoma residual 
scars and where they fit into the 
rating(s) assigned.  "Staged" should be 
considered, if indicated. If the claim is 
not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This remand must be processed in an expeditious manner, as 
the law requires.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


